Citation Nr: 1137496	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  10-08 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee denied entitlement to a TDIU.

In a prior appeal, the Board remanded the issues of service connection for a bladder disorder and a petition to reopen a previously denied claim for service connection for bilateral hearing loss in February 2004.  Following the Board's remand, the RO granted service connection for bilateral hearing loss in a February 2005 rating decision.  In correspondence received in April 2005, the Veteran withdrew his appeal of service connection for a bladder disorder.  Accordingly, those issues are no longer before the Board.  See 38 C.F.R. § 20.204 (2010).

In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Additionally, the Board finds that the issue of entitlement to service for heart disease has been raised by the record in light of the amendment of 38 C.F.R. § 3.309(e).  Here, according to post-service medical records, the Veteran was diagnosed with coronary atherosclerosis of native coronary vessel in November 2003.  The Board observes that, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  In pertinent part, amended 38 C.F.R. § 3.309(e) adds ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.

The Veteran's DD 214 shows that he had service in the Republic of Vietnam from December 1967 to July 1968.  Accordingly, he is presumed to have been exposed to herbicides.  As the Veteran was exposed to herbicides and the evidence shows a diagnosis of coronary artery disease, in light of the amendment discussed above, the Board finds that the issue of entitlement to service connection for heart disease has been raised by the record.  This matter is hereby referred to the Agency of Original Jurisdiction (AOJ) for adjudication.


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD) (70%); shell fragment wound to the right thigh with postoperative vein graft (20%); and bilateral hearing loss (20%), for a combined service-connected rating of 80%.  

2.  The Veteran completed school through eighth grade and later earned a General Education Development (GED) credential; he did not attend college and has no special training or education.  He last worked in 2009. 

3.  The Veteran's service-connected disabilities preclude substantially gainful employment.  


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to a TDIU, no further discussion of these VCAA requirements is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

The Veteran contends that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (2011) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Even so, before awarding a total rating, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In the current appeal, service connection has been granted for PTSD, evaluated as 70 percent disabling; shell fragment wound to the right thigh with post-operative vein grant, evaluated as 20 percent disabling; and bilateral hearing loss, evaluated as 20 percent disabling.  The Veteran's combined service-connected disability rating is 80 percent.  As such, the Veteran does meet the criteria for consideration for entitlement to TDIU on a schedular basis because the rating satisfies the percentage requirements of 38 C.F.R. § 4.16a.  

Consequently, the Board must now determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The record before the Board reflects that the Veteran has an education that includes completing eighth grade and later obtaining a GED.  He has no college education and no additional training.  His work history shows that he was last employed as a bus driver from 2001 to 2009.  Prior to his employment as a bus driver, the Veteran worked as a security guard for three years and in a parking garage for five years.  See June 2003 treatment record.  Information from his last employer shows that the Veteran retired in 2009; no reason was provided.  A July 2009 statement from the Veteran indicates that because of his bilateral hearing loss, he was unable to hear the bell that passengers sounded for the bus to stop, which would cause them to yell at him and he would get angry and yell back at them because of his PTSD.  

The Veteran was afforded VA psychiatric and audiological examinations in February 2010.  At the psychiatric examination, the Veteran reported that he could not get along with people.  Following an exhaustive examination, the Veteran was assigned a GAF score of 55.  The Board observes that a GAF score from 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM IV) (one factor for consideration is the GAF score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness).  The February 2010 examiner opined the Veteran's psychiatric symptoms were significant and that the Veteran was most likely unable to retain gainful employment due to current symptoms unless he was able to work alone.  The audiological examiner opined that the Veteran's bilateral hearing loss had significant effects on his occupation due to hearing difficulty.  

The Veteran testified at the recent hearing that his PTSD made him unable to control his temper.  He also testified that his bilateral hearing loss caused difficulty in hearing in office settings.  As for his shell fragment wound injury, the Veteran testified that his leg would give way and cause him to fall and that he had to use a walker due to his tendency to fall.  Additionally, the Veteran testified that he was in receipt of disability benefits from the Social Security Administration (SSA).  A review of the Veteran's SSA records show that, in applying for benefits, he reported arthritis, headaches, heart problems, breathing problems, and PTSD.  The Board observes that the actual decision from SSA awarding the Veteran benefits, which would indicate what disability or disabilities the award was based on, is not included in the records obtained from SSA.  

In any event, based on a review of the evidence currently of record, the Board finds that an award of TDIU is warranted.  As was discussed in the law and regulations section above, the appropriate TDIU standard is not whether a veteran is able to obtain any employment, or to maintain marginal employment.  See Moore, 1 Vet. App. at 358.  Rather, the standard is a subjective one and is whether a veteran can obtain and maintain substantially gainful employment.  In affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of TDIU.  

In this case, the Veteran's PTSD is rated as 70 percent disabling for occupational and social impairment, with deficiencies in most areas, such as work.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).  The February 2010 psychiatric examiner opined that the Veteran's PTSD rendered him unable to retain gainful employment due to current symptoms unless he was able to work alone.  That opinion is uncontradicted.  Additionally, the audiological examiner opined that the Veteran's hearing difficulties caused significant effects on his occupation.  Furthermore, the Veteran testified that his service-connected right leg disability causes him to fall.  The Veteran is competent to report about his right leg symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, there is nothing in the record to suggest that the Veteran is not credible.  

When taking into account the Veteran's employment and educational background, in addition to the severity of his service-connected disabilities, the Board finds that the evidence supports the conclusion that the Veteran is incapable of performing the physical and mental acts required by employment.  The Board acknowledges that the Veteran has other nonservice-connected disabilities that he reported to the SSA that hindered his employability.  However, the Board is persuaded by the VA psychiatric examiner's opinion that the Veteran is unable to work unless he can work alone due to his PTSD symptomatology.  Without taking into account the Veteran's nonservice-connected disabilities, as the Veteran has limited education of completing eighth grade and then obtaining his GED with no special training; as his bilateral hearing loss affects his employability in office environments; and as he is only able to work alone due to his PTSD, the Board finds that he is precluded from engaging in substantially gainful employment.  

Accordingly, the Board finds that the evidence of record is sufficient to show that the Veteran's service-connected disabilities of PTSD, bilateral hearing loss, and shell fragment wound of the right thigh with post-operative vein graft, when taking into account his employment and educational history, preclude him from securing or following a substantially gainful occupation.  As discussed above, the Veteran's previous employment consisted of being a bus driver and a security guard and working in a parking garage.  There is nothing in the record to indicate that those positions would allow the Veteran to work alone.  Indeed, his most recent position of a bus driver clearly involved dealing with others, which the psychiatric examiner opined the Veteran was unable to do.  The Board is doubtful that, with the Veteran's educational background, he would be able to secure substantially gainful employment that would allow him to work alone, especially in light of his service-connected bilateral hearing loss and his tendency to fall due to his service-connected right leg disability.  

Accordingly, in considering the severity of the Veteran's service-connected disabilities, his competent and credible lay statements, as well as his employment and education history, and in affording him the benefit-of-the-doubt, the Board finds that he is unemployable due to his service-connected disabilities.  The evidence is in favor of the grant of a TDIU.  Entitlement to a TDIU is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


